DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           RUSSELL LEWIS,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-4096

                          [November 9, 2017]

   Appeal order denying rule 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Edward Howard Merrigan,
Judge; L.T. Case No. 09-021365 CF10A.

  Russell Lewis, Arcadia, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.